Citation Nr: 1746345	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), acid reflux, and hiatal hernia, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979, and from October 1981 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board remanded the matter to the RO for additional development in February and December 2016.

The Veteran testified in a Board video hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for a gastrointestinal disability must be remanded for further development.  Where VA provides an examination or obtains an opinion, that examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran contends that the gastrointestinal disability is either directly related to service, or is secondary to service connected PTSD.  The Veteran has retained counsel since filing the claim to represent him in this matter.  In the Board hearing, counsel contended that the Veteran's PTSD caused excessive alcohol use, and that alcohol use caused the gastrointestinal disability.  Counsel has submitted medical literature and cited numerous applicable laws.  However, counsel has not provided any analysis between the facts of the Veteran's case, and the submitted medical literature and cited laws.  Counsel also submitted a private medical opinion.  However, that opinion merely listed the Veteran's PTSD stressors and opined that PTSD was at least as likely as not caused by, secondary to, or related to service.
The Veteran's February 2017 VA examination diagnosed gastroesophageal reflux disease (GERD), esophagus stricture, and hiatal hernia, but opined that none of the disabilities were incurred in or caused by service.  The examiner noted that the Veteran's service medical records only indicated infrequent indigestion, and opined that was not a typical symptom of the diagnosed disabilities.  The examiner also noted that the Veteran and counsel had not provided any evidence of medical treatment, or a diagnosis, for a gastrointestinal disability for over twenty years after separation from service.

The examiner conceded that the Veteran self-medicated the PTSD with alcohol, but opined that was an aggravation of the GERD, esophagus stricture, and hiatal hernia, since PTSD does not cause disruption of the esophagus.  The examiner also noted that the evidence was insufficient to determine a baseline severity.  However, the examiner did not indicate that the medical literature submitted in support of the claim was reviewed and considered in formulating the opinion.

The Board finds that remand is necessary for the examiner to review and consider the submitted medical literature, prior to completing an examination addendum.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gastrointestinal examination with a medical doctor examiner who has not previously examined him.  The examiner should review the claims file and note that review in the report.  The examiner should review the medical literature cited in the representative's October 19, 2015 appellate brief (E.A. Mayer, The Neurobiology of Stress and Gastrointestinal Disease, 47 GUT 861, 861 (2000), available at http://gut.bmj.com/content/47/6/861.full.pdf+html), and note that review in the addendum.  The examiner should discuss whether the findings in that medical literature apply to the Veteran's facts.  The examiner should provide a basis and reasoning to support all opinions.  The examiner should provide the following information:

(a)  The examiner should confirm being a medical doctor who has not previously examined the Veteran.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disabilities are related to service or any event of service.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disabilities are caused by service connected PTSD, to include as a result of any use of alcohol or medications due to PTSD.

(d)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disabilities are aggravated (permanently increased in severity beyond the natural progress of the disorder) by service connected PTSD, to include as a result of any use of alcohol or medications due to PTSD.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

